801 F.2d 395Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary Waverly WOOTEN, Plaintiff-Appellant,v.Ralph W. PACKARD, Warden;  Office Burrell, Defendant-Appellees.
No. 86-6606,
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1986.Decided Sept. 17, 1986.

Gary Waverly Wooten, appellant pro se.
Stephen Howard Sachs, Glenn W. Bell, Office of the Attorney General, for appellees.
D.Md.
AFFIRMED.
Before RUSSELL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Wooten v. Packard, C/A No. Y-85-4222 (D. Md., Apr. 17, 1986).*


2
AFFIRMED.



*
 Even assuming that state administrative procedural regulations were not observed to the letter, the procedures utilized by the state nevertheless comported with Fourteenth Amendment minimum due process requirements.  In establishing administrative procedural rules, the state does not create an independent substantive due process right.  See Olim v. Wakinekona, 461 U.S. 238, 250-51 & n .12 (1983)